Exhibit 10.3

NON-COMPETITION, NON-DISCLOSURE AND INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

This Non-competition, Non-disclosure and Intellectual Property Assignment
Agreement (the “Agreement”) entered into as of March 24, 2007, is hereby made by
and between  BECKMAN COULTER,INC., a Delaware corporation (the “Company”) and,
BIOSITE INCORPORATED, a Delaware corporation (the “Employer”), on the one hand,
and Gunars Valkirs, an individual, who is a resident of and employed in the
State of California (“Employee”), on the other hand.

A.            The Company, Employer, and Louisiana Acquisition Sub, Inc., a
wholly-owned subsidiary of the Company, are entering into an Agreement and Plan
of Merger dated as of March 24, 2007 (the “Merger Agreement”), which provides
for the acquisition of Employer by the Company, upon which Employer would become
a wholly owned subsidiary of the Company;

B.            Employee, Beckman and Employer desire to enter into this Agreement
in connection with the transactions contemplated by the Merger Agreement,
contingent and effective upon the Effective Time (as defined in the Merger
Agreement);

C.            Employee is the owner of 252,010 shares of Common Stock of
Employer and has options to purchase 285,306 shares of Common Stock of Employer,
and thereby stands to benefit by, and receive consideration from, the
transactions contemplated by the Merger Agreement.

D.            Contingent and effective upon the Effective Time, Employee will
become employed by Employer.

E.             Beckman and Employer desire to protect their interest in the
business acquired, including the goodwill of that business, from unfair
competition or misappropriation of the intellectual property of the business.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1.                                       Assignment of Intellectual Property
Rights.

(a)                                  Definition of “Inventions.”  As used
herein, the term “Inventions” shall mean all inventions, discoveries,
improvements, original works of authorship, trade secrets, formulas, techniques,
data, programs, systems, specifications, documentation, algorithms, flow charts,
logic diagrams, source codes, object codes, processes, and other technical,
business, product, marketing or financial information, plans, or other subject
matter pertaining to the Company, Employer or any of their respective parents,
subsidiaries, affiliates, customers, consultants or licensees, whether or not
patented, tested, reduced to practice, or subject to patent, trademark,
copyright, trade secret, mask work or other forms of protection (including


--------------------------------------------------------------------------------


all rights to obtain, register, perfect, renew, extend, continue, divide and
enforce these proprietary interests), which are made, created, authored,
conceived, modified, enhanced or reduced to practice by Employee, either alone
or jointly with others, during Employee’s employment with Employer or the
Company or any of their respective parents, subsidiaries or affiliates, and for
so long as Employee is otherwise employed by any of them, whether or not during
normal working hours, which (A) relate to the actual or anticipated business,
activities, research, or investigations of Employer or the Company or any of
their respective subsidiaries or affiliates or (B) result from or are suggested
by work performed by Employee for Employer or the Company or any of their
respective parents, subsidiaries or affiliates (whether or not made or conceived
during normal working hours or on the premises of Employer), or (C) which
result, to any extent, from use of the time, material, proprietary information,
premises or property of Employer or the Company or any of their respective
parents, subsidiaries or affiliates.

(b)                                 Work for Hire.  Subject to Section 1(d),
Employee expressly acknowledges that all copyrightable aspects of the Inventions
are to be considered “works made for hire” within the meaning of the Copyright
Act of 1976, as amended (the “Act”), and that Employer is to be the “author”
within the meaning of such Act for all purposes.  All such copyrightable works,
as well as all copies of such works in whatever medium fixed or embodied, shall
be owned exclusively by Employer as of its creation, and Employee hereby
expressly disclaims any and all interest in any of such copyrightable works and
waives any right of droit morale or similar rights.

(c)                                  Assignment.  Subject to Section 1(d),
Employee acknowledges and agrees that all Inventions shall be the sole property
of Employer or any other entity designated by Employer.  Employee hereby conveys
and irrevocably assigns to Employer, without further consideration, all his
right, title and interest in and to, and all claims for past infringement of,
all Inventions, including, with respect to any of the foregoing, all rights of
copyright, patent, trademark, trade secret, mask works, and any and all other
proprietary rights therein, the right to modify and create derivative works, the
right to invoke the benefit of any priority under any international convention,
and all rights to register and renew same.  This assignment is intended to and
does extend to Inventions which have not yet been created.

(d)                                 Exceptions.  Notwithstanding the foregoing,
and provided that Employee does not wrongfully misappropriate any Confidential
Information or Trade Secrets, Employee understands that the provisions of this
Agreement requiring disclosure and assignment of Inventions to Employer do not
apply to any invention which qualifies under the provisions of California Labor
Code Section 2870 set forth in Schedule A or any similar law

2


--------------------------------------------------------------------------------


applicable to Employer or Employee.  Employee agrees to identify all Inventions
made by Employee that Employee believes meet the criteria of California Labor
Code Section 2870 to Employer in confidence to permit a determination as to
whether or not the Inventions are the property of Employer, and Employee agrees
to disclose all information Employer reasonably requests about Inventions,
including those Employee contends qualify under this exception to his duty to
assign Inventions. “Trade Secrets” shall mean the whole or any portion or phase
of any plan, technique, method, design, process, procedure, or improvement of
Employer, the Company or any of their respective affiliates or subsidiaries that
is valuable and not generally known to Competitors, whether or not in written or
tangible form.  Trade Secrets shall not include any materials or information
that is or becomes publicly known through no fault of Employee or is disclosed
by the Company to third parties without an obligation of confidentiality.

(e)                                  Proprietary Notices; No Filings; Waiver of
Moral Rights.  Employee acknowledges that subject to Section 1(d), all
Inventions shall, at the sole option of Employer, bear Employer’s patent,
copyright, trademark, trade secret, and mask work notices.  Subject to Section
1(d), Employee agrees not to file any patent, copyright, or trademark
applications relating to any Invention, except with the prior written consent of
an authorized representative of the Company.  Subject to Section 1(d), Employee
hereby expressly disclaims any and all interest in any Inventions and waives any
right of droit morale or similar rights, such as rights of integrity or the
right to be attributed as the creator of the Invention.

(f)                                    Further Assurances.  Employee agrees to
assist Employer, or any party designated by Employer, promptly on Employer’s
reasonable request and at Employer’s expense, whether before or after the
termination of employment, however such termination may occur, in perfecting,
registering, maintaining, and enforcing, in any jurisdiction, Employer’s rights
in the Inventions by performing all acts and executing all documents and
instruments deemed necessary or convenient by Employer, including, by way of
illustration and not limitation:

(i)                                     Executing assignments, applications, and
other documents and instruments in connection with (A) obtaining patents,
copyrights, trademarks, mask works, or other proprietary protections for the
Inventions and (B) confirming the assignment to Employer of all right, title,
and interest in the Inventions or otherwise establishing Employer’s exclusive
ownership rights therein.

(ii)                                  Cooperating in the prosecution of patent,
copyright, trademark and mask work applications, as well as in the enforcement
of Employer’s rights in the Inventions, including, but not limited to,

3


--------------------------------------------------------------------------------


testifying in court or before any patent, copyright, trademark or mask work
registry office or any other administrative body.

Employee shall be reimbursed for all out-of-pocket costs incurred in connection
with the foregoing, if such assistance is requested by Employer.  In addition,
to the extent that, after the termination of employment for whatever reason,
Employee’s technical expertise shall be required in connection with the
fulfillment of the aforementioned obligations, Employer shall compensate
Employee at a reasonable rate for the time actually spent by Employee at
Employer’s request rendering such assistance.

(g)                                 Power of Attorney.  Subject to Section 1(d),
Employee hereby irrevocably appoints Employer to be his attorney-in-fact to
execute any document and to take any action in his name and on his behalf solely
for the purpose of giving to Employer the full benefit of the assignment
provisions set forth above to the extent that after reasonable effort by
Employer, Employee does not comply with his obligations set forth in this
Section 1.

(h)                                 Disclosure of Inventions.  Subject to
Section 1(d), Employee shall make full and prompt disclosure to Employer of all
Inventions subject to assignment to Employer and all information relating
thereto in Employee’s possession or under his control as to possible
applications and use thereof.

2.                                       Non-Disclosure of Confidential
Information, Exclusive Services/Non-Competition and Non-Solicitation.

(a)                                  Confidentiality.  Employee acknowledges
that in his employment with Employer or the Company he will occupy a position of
trust and confidence.  Employee shall not, except as may be required in the
normal course of business to perform his duties hereunder or as required by
applicable law, without limitation in time or until such information shall have
become public other than by Employee’s unauthorized disclosure, disclose to
others or use, whether directly or indirectly, any Confidential Information. 
“Confidential Information” shall mean confidential or proprietary information
about Employer, or the Company, or their respective subsidiaries or affiliates,
or their respective clients and customers, that is not disclosed by Employer for
financial reporting purposes and that was learned by Employee in the course of
his employment by Employer or the Company, or their respective parents,
subsidiaries or affiliates (or during any period in which Employee performed
services for or on behalf of Employer), including (without limitation) any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
of the documents containing such Confidential

4


--------------------------------------------------------------------------------


Information.  Employee acknowledges that such Confidential Information is
specialized, unique in nature and of great value to Employer, its subsidiaries
or affiliates, and that such information gives Employer a competitive
advantage.  Employee agrees to (i) deliver or return to Employer, at Employer’s
request at any time or upon termination or expiration of his employment or as
soon thereafter as possible, (A) all documents, computer tapes and disks,
records, lists, data, drawings, prints, notes and written information (and all
copies thereof) furnished by Employer, its subsidiaries or affiliates, or
prepared by Employee for so long as Employee is employed by Employer, its
subsidiaries or affiliates, and (B) subject to Section 1(d), all notebooks and
other data relating to research or experiments or other work conducted by
Employee in the scope of his employment or any Inventions made, created,
authored, conceived, or reduced to practice by Employee, either alone or jointly
with others, and (ii) subject to Section 1(d), make full disclosure relating to
any Inventions.  If Employee would like to keep certain property, such as
material relating to professional societies or other non-confidential material,
upon the termination of employment with Employer, he agrees to discuss such
issues with Employer. Where such a request does not put Confidential Information
at risk, such request shall not be unreasonably denied.

(b)                                 Exclusive Services/Non-Competition. 
Employee acknowledges that the Employer and the Company do business throughout
the world, that he is disposing of his entire interest in Employer, and that he
will have access to Confidential Information of Employer and the Company.  In
order to protect Employer’s and the Company’s interest in its Confidential
Information and goodwill, for the greater of: (1) the period that Employee is
employed by Employer, the Company, or their respective parents, subsidiaries or
affiliates; or (2) two (2) years following the Effective Time (the “Restricted
Period”), Employee shall not, anywhere in the world, directly or indirectly,
without the prior written consent of Employer:

(i)                                     perform some or all of the duties
assigned to Employee during his employment with Employer or any of its parents,
subsidiaries or affiliates, with or without pay, for his own account or that of
any business, individual, partner, firm, corporation, or other entity, whether
as an employee, consultant, owner, manager, operator, stockholder, member,
partner, lender or otherwise, to the extent Employee or such other business,
individual, partner, firm, corporation or other entity is then a Competitor (as
defined herein) of Employer or the Company, or any of their respective parents,
subsidiaries or affiliates.  For purposes of this Agreement, a “Competitor” is
any person or entity engaged in the design, development, manufacture and world
wide sale of automated and manual in vitro diagnostic products for drug testing,
cardiovascular diseases, cerebrovascular diseases and thromboebolic diseases
(the “Biosite Business”); or

5


--------------------------------------------------------------------------------


(ii)                                  perform any services, with or without pay,
for his own account or that of any business, individual, partner, firm,
corporation, or other entity, whether as an employee, consultant, owner,
manager, operator, stockholder, member, partner, lender or otherwise, to the
extent Employee or such other business, individual, partner, firm, corporation
or other entity is then a Competitor of Employer or the Company, or any of their
respective subsidiaries or affiliates, with respect to the Biosite Business.

Employee and Employer acknowledge and agree that the business of Employer is
global in nature, and that the terms set forth herein shall apply on a worldwide
basis.

Employee acknowledges that during the period of his employment with Employer,
the Company and their respective parents, subsidiaries and affiliates, he will
owe a duty of loyalty to his employer, and, consequently, understands and agrees
that he will not perform any services, with or without pay, for his own account
or that of any business, individual, partner, firm, corporation, or other
entity, whether as an employee, consultant, owner, manager, operator,
stockholder, member, partner, lender or otherwise, to the extent Employee or
such other business, individual, partner, firm, corporation or other entity is
then a Competitor of Employer or the Company, or any of their respective
parents, subsidiaries or affiliates, with respect to any business then engaged
in by the Employer, the Company or any of their respective parents, subsidiaries
or affiliates.

Notwithstanding the foregoing, the “beneficial ownership” by Employee, either
individually or as a member of a “group,” as such terms are used in
Regulation 13D of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of not more than five
percent (5%) of the voting stock of any publicly held corporation shall not
constitute a violation of this Agreement.

In addition, notwithstanding the foregoing, continued service by Employee during
the Restricted Period as a member of the board of directors and/or as a
scientific, clinical, technical or strategic advisor to any business, firm,
corporation or other entity for which Employee is providing such services as of
the date of this Agreement shall not constitute a violation of this Section
2(b).

(c)                                  Non-Solicitation of Customers and
Suppliers.  During the Restricted Period, Employee shall not, directly or
indirectly, use any Confidential Information to influence or attempt to
influence customers or suppliers of Employer or the Company, or any of their
respective subsidiaries or affiliates, with whom he had contact during his
employment with Employer, the Company or any of their respective affiliates, to
divert their

6


--------------------------------------------------------------------------------


business to any Competitor.  During the Restricted Period, Employee shall not
directly or indirectly, use influence or attempt to influence customers or
suppliers of Employer or the Company, or any of their respective subsidiaries or
affiliates, with whom he had contact during his employment with Employer, the
Company or any of their respective affiliates, to divert their business to any
Competitor with respect to the Biosite Business.

(d)                                 Non-Solicitation of Employees.  Employee
recognizes that he possesses and will possess confidential information about
other employees of Employer and the Company, and their respective parents,
subsidiaries and affiliates, relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of Employer, the Company, and any of their respective parents,
subsidiaries and affiliates.  Employee recognizes that the information he
possesses and will possess about these other employees is not generally known,
is of substantial value to Employer and the Company, and their respective
subsidiaries or affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with Employer, its subsidiaries and affiliates.  Employee
agrees that, during the Restricted Period, he will not, directly or indirectly,
use Confidential Information of Employer or the Company, or any of their
respective subsidiaries or affiliates to solicit, directly or indirectly, any
person who is then an employee of Employer, the Company or any of their
respective parents, subsidiaries or affiliates to terminate or limit their
employment relationship with Employer, the Company or any of their respective
parents, subsidiaries or affiliates, or to accept employment with any other
person or entity.  The foregoing shall not be violated by general advertising
not targeted at Employer employees or by Employee’s responding in any lawful
manner to any person that initiates contact with Employee during the Restricted
Period.

(e)                                  Injunctive Relief.  It is expressly agreed
that Employer and/or the Company will or would suffer irreparable injury if
Employee were to breach any of the provisions of this Section 2 and that
Employer and/or the Company would by reason of any such breach be entitled to
injunctive relief in a court of appropriate jurisdiction without the need to
post a bond or other security and without the need to demonstrate special
damages.  The aforementioned injunctive relief is and shall be in addition to
any other remedies that may be available to Employer or the Company, or any of
their respective subsidiaries or affiliates under this Agreement or otherwise.

(f)                                    Survival of Provisions.  The obligations
contained in this Section 2 shall survive the termination or expiration of
Employee’s employment with Employer, the Company or any of their respective
parents, subsidiaries or affiliates, and shall be fully enforceable thereafter
in the case of the

7


--------------------------------------------------------------------------------


obligations contained in Section 2(a) and through the end of the Restricted
Period in all other cases.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 2 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

(g)                                 No Additional Obligations of Employee
Excused.  All of the provisions of this Section 2 are in addition to any other
written agreements on the subjects covered herein that Employee may have with
Employer and/or any of its subsidiaries or affiliates, and are not meant to and
do not excuse any additional obligations that Employee may have under such
agreements.

(h)                                 Tolling for Periods of Breach.  The
Restricted Period shall be extended for a period equal to any period during
which Employee is in material breach of this Section 2 with respect to the
portion of this Section 2 as to which Employee is in breach, provided that
within a reasonable period of time after becoming aware of the breach, the
Company and/or Employer notifies Employee that it believes Employee is in breach
of this Section 2.

(i)                                     Third-Party Beneficiaries.  Employer’s
parents, subsidiaries and affiliates, and the Company, and its parents,
subsidiaries and affiliates shall be third-party beneficiaries of this Section 2
of this Agreement, and shall be entitled to enforce its provisions against
Employee.

(j)                                     Termination of Obligations. 
Notwithstanding anything to the contrary set forth herein, Employee’s
obligations under Sections 2(b), 2(c) and 2(d) shall immediately terminate and
be of no further force or effect if the Company fails to make the payments to
Employee required under Employer’s Change in Control Severance Benefit Plan, and
fails to cure within thirty (30) days following receipt of written notice from
Employee of its failure to pay.

3.                                       Cooperation in Third-Party Disputes. 
Employee shall reasonably cooperate with Employer or the Company, or any of
their respective subsidiaries or affiliates and each of their respective
attorneys or other legal representatives (collectively referred to as
“Attorneys”) in connection with any claim, litigation, or judicial or arbitral
proceeding which is now pending or may hereinafter be brought against Employer
or the Company, or any of their respective subsidiaries or affiliates by any
third party related to the period of Employee’s employment with Employer. 
Employee’s duty of cooperation shall include, but shall not be limited to, (a)
meeting with Attorneys by telephone or in person at mutually convenient times
and places in order to state truthfully Employee’s knowledge of the matters at
issue and recollection of events; (b) appearing at Attorneys’ request (and, to
the extent reasonably possible, at a time convenient to Employee that does not
conflict with the needs or requirements of Employee’s then current employer) as
a

8


--------------------------------------------------------------------------------


witness at depositions, trials or other proceedings, without the necessity of a
subpoena, in order to state truthfully Employee’s knowledge of the matters at
issue; and (c) signing at Attorneys’ request declarations or affidavits that
truthfully state the matters of which Employee has knowledge.  Employer shall
promptly reimburse Employee for Employee’s actual and reasonable travel and
other out-of-pocket expenses that Employee may incur in cooperating with
Attorneys pursuant to this Section 3. In addition, to the extent that, after the
termination of Employee’s employment for any reason, Employee provides
cooperation pursuant to this Section 3, Employer shall, upon Employee request,
compensate Employee at a reasonable rate for the time actually spent by Employee
at Employer’s request rendering such cooperation. The provisions of this Section
3 are in addition to any other written agreements on this subject that Employee
may have with Employer or the Company, or any of their respective subsidiaries
or affiliates and are not meant to and do not excuse any additional obligations
that Employee may have under such agreements.

4.                                       Effect on Change in Control Severance
Benefit Plan.  Employee hereby agrees that the execution of this Agreement and
the application of the terms hereof shall not in any event constitute “Good
Reason” as such term is defined in the Biosite Incorporated Change in Control
Severance Benefit Plan effective October 22, 2004.  Employee hereby waives any
claims to the contrary.

5.                                       Notices.  All notices, demands,
requests, consents, statements, satisfactions, waivers, designations, refusals,
confirmations, denials and other communications that may be required or
otherwise provided for or contemplated hereunder shall be in writing and shall
be deemed to be properly given and received (a) upon delivery, if delivered in
person or by e-mail or facsimile transmission with receipt acknowledged, (b) one
business day after having been deposited for overnight delivery with Federal
Express or another comparable overnight courier service, or (c) three (3)
business days after having been deposited in any post office or mail depository
regularly maintained by the U.S. Postal Service and sent by registered or
certified mail, postage prepaid, addressed to his residence address (or such
other address as Employee may specify in a written notice to Employer) in the
case of Employee, or to its principal office in the case of Employer.

6.                                       Benefits/Assignment.  This Agreement
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective successors and assigns, heirs and legal representatives.  
Employee may not assign any of his obligations under this agreement to any other
person or entity without the prior written consent of Employer and the Company.

7.                                       Entire Agreement.  This Agreement and
the Merger Agreement contain the entire agreement of the parties, and supersedes
all prior agreements, understandings and negotiations, whether written or oral,
with respect to the subject matter hereof. This Agreement may not be changed
orally but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.

9


--------------------------------------------------------------------------------


8.                                       Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, but shall
be enforced to the maximum extent permitted by law, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

9.                                       Arbitration.  To the fullest extent
allowed by law, any controversy, claim or dispute between Employee and Employer
(and/or any of its owners, directors, officers, employees, affiliates,
subsidiaries or agents) relating to or arising out of Employee’s employment or
the cessation of that employment will be submitted to JAMS for final and binding
arbitration, to be held in Orange County, California, for determination in
accordance with the then current JAMS rules for the resolution of employment
disputes, as the exclusive remedy for such controversy, claim or dispute.  In
any such arbitration, the parties may conduct discovery in accordance with the
applicable rules of the arbitration forum, except that the arbitrator shall have
the authority to order and permit discovery as the arbitrator may deem necessary
and appropriate in accordance with applicable state or federal discovery
statutes.  The arbitrator shall issue a reasoned, written decision, and shall
have full authority to award all remedies which would be available in court. 
The arbitrator will also have the power to direct that the party that
substantially prevails in such arbitration proceeding be paid his or its
reasonable attorneys’ fees by the other party or parties, to the extent the
arbitrator deems appropriate.  The parties shall share the filing fees required
for the arbitration.  Employer shall pay the arbitrator’s fees and any JAMS
administrative expenses.  The award of the arbitrator shall be final and binding
upon the parties and may be entered as a judgment in any court of competent
jurisdiction.  Notwithstanding anything to the contrary contained herein,
Employer and Employee shall have their respective rights to seek and obtain
injunctive relief through any court of competent jurisdiction with respect to
any controversy, claim or dispute to the extent permitted by law if such relief
is not available, or not available in a timely manner, through arbitration. 
Claims where mandatory arbitration is prohibited by law are not covered by this
arbitration agreement, and such claims may be presented by either Employee or
Employer to the appropriate court or government agency.  BY AGREEING TO THIS
BINDING ARBITRATION PROVISION, BOTH EMPLOYEE AND EMPLOYER GIVE UP ALL RIGHTS TO
TRIAL BY JURY WITH RESPECT TO ANY CLAIM SUBJECT TO ARBITRATION.  This
arbitration agreement is to be construed as broadly as is permissible under
applicable law.

10


--------------------------------------------------------------------------------


10.                                 Choice of Law.  This Agreement shall be
interpreted in accordance with the laws of the State of California without
regard to the rules of conflict of laws.

11.                                 Counterparts; Facsimile.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto. 
Facsimile transmission of any signed original counterpart and/or retransmission
of any signed facsimile transmission shall be deemed the same as the delivery of
an original.

12.                                 Effectiveness of Agreement.  Notwithstanding
anything to the contrary set forth herein, this Agreement shall be contingent
and effective upon the occurrence of the Effective Time, and if the Effective
Time does not occur, including as a result of the termination of the Merger
Agreement in accordance with its terms, this Agreement shall have no effect, and
shall be null and void.

[signature page follows]

 

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

BECKMAN COULTER, INC.

 

A Delaware corporation

 

 

 

By:

/s/ Arnold A. Pinkston

 

 

Name: Arnold A. Pinkston

 

Title: Senior Vice President,
General Counsel and Secretary

 

 

 

 

 

BIOSITE INCORPORATED

 

A Delaware corporation

 

 

 

By:

/s/ Chris Twomey

 

 

Name: Chris Twomey

 

Title: SVP, Finance, CFO and Secretary

 

 

 

 

 

GUNARS VALKIRS

 

 

 

 

 

/s/ Gunars Valkirs

 

 

 

Signature Page to Non-Competition, Non-Disclosure and Intellectual Property
Assignment Agreement

 


--------------------------------------------------------------------------------


SCHEDULE A

CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

“(a)                            Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer’s equipment, supplies, facilities, or trade secret information except
for those inventions that either:

(1)                                  Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or

(2)                                  Result from any work performed by the
employee for the employer.

(b)                                 To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.”


--------------------------------------------------------------------------------